DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
Acknowledgment
Claims 1, 3-6, 8-9, 11-13, 15, 17 are amended and filed on 1/24/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable Ward (US. 20100036373A1) in view of El-Galley et al. (US. 20110125149A1) (“El-Galley”).
Re claim 1, Ward discloses a surgical system (Fig. 3, Fig. 5, abstract), comprising: a situational awareness module (software ¶0028, input and indicators display as in ¶0026), and an intelligent surgical evacuation system (300), comprising: a pump (306); a motor operably coupled to said pump (the pump includes a motor to rotated); a flow path fluidically coupled to said pump (path from the pump to 308); a sensor positioned along said flow path (108), wherein said sensor is configured to monitor a parameter of a fluid flowing along said flow path (¶0030, ¶0038); and a second control circuit (202, 204,304), wherein said second control circuit comprises a sensing and intelligent controls circuit (204, 210); and  a generator (206, 208, ¶0027) operably configured to supply an energy waveform to an electrosurgical instrument (104, ¶0027, ¶0029); wherein said sensing and intelligent controls circuit (204 and 210) is configured to: receive the parameter from said sensor (¶0029); receive input from the situational awareness module (¶0026, ¶0041); evaluate the parameter (¶0029, ¶0043); and selectively transmit a signal to cause said generator to adjust the energy waveform supplied by said generator in response to the parameter received from said sensor (¶0029, Fig. 5, ¶0043) and the input from the situational awareness module (¶0029, ¶0041, ¶0026, the display and the indicators used to set up the threshold and when the rate sensed as it is below the threshold, this will allow the situational awareness module (display) to determine the threshold value), but it fails to disclose that the system discloses a first control circuit that comprises said situational awareness module and said situational awareness module receives data from a plurality of sources; wherein said pump and said motor and second control circuit are positioned within said housing.
However, El-Galley discloses a universal surgical system (Fig. 18) has a surgical hub (12) comprises a first control circuit (12, 14, 18, 19 in Fig. 1, Fig. 18) has awareness control module ( display 18, 19 and LEDS, Fig. 1-2, Fig. 19, ¶0107) can be connected with several 
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Ward to include a housing and a first control circuit so that the system includes a first control circuit that comprises said situational awareness module and said situational awareness module receives data from a plurality of sources; wherein said pump and said motor and second control circuit are positioned within said housing as taught by El-Galley for the purpose of mounting all part element to the housing and connecting several surgical units to a single universal control hub that manage them all (El-Galley, abstract, ¶0003).
Re claim 2, Ward discloses wherein the parameter is selected from the following list of parameters: temperature, particulate concentration, aerosol percentage, and contamination percentage (temperature and/or aerosol percentage and/or particulate concentration that is smoke, ¶0032).
Re claim 5, Ward discloses wherein said second control circuit is configured to adjust the energy waveform supplied by said generator (¶0029) when the parameter comprises a particulate concentration that exceeds a threshold value (the energy waveform is adjusted to keep the smoke under the predetermined energy, ¶0041, ¶0031).
Re claim 6, the modified Ward discloses a surgical hub (10, Fig. 1, El-Galley) that comprises said first control circuit and said situational awareness module (El-Galley, 18, 19, LEDS, Fig. 1-2, Fig. 18), wherein said second control circuit is configured to determine the threshold value at a plurality of steps in a surgical procedure based on input from said situational awareness module (¶0026, ¶0041, Ward).
Re claim 7, the modified Ward discloses further comprising said electrosurgical instrument (104, Ward), wherein said electrosurgical instrument comprises an actuator (208, Ward) configured to receive an input corresponding to a requested energy level (¶0029, Ward), and wherein the energy waveform supplied by said generator corresponds to the requested energy level unless the parameter exceeds a threshold value (¶0029, ¶0015, Ward).
Re claim 8, the modified Ward discloses a surgical hub (10, Fig. 1, El-Galley),  wherein said surgical hub further comprises said first control and said situational awareness module (El-Galley, 18, 19, LEDS, Fig. 1-2, Fig. 18), and wherein said second control circuit is configured to determine a tissue type based on input from the situational awareness module and said sensor said control circuit (204, ¶0029, measuring tissue properties of Ward).
Re claim 9, Ward discloses a surgical system (Fig. 3, Fig. 5, abstract), comprising: a situational awareness module (software ¶0028, input and indicators display as in ¶0026), and an intelligent surgical evacuation system (300), comprising: a pump (306); a pump (306); a motor operably coupled to said pump (the pump include a motor to rotated); a flow path fluidically coupled to said pump (path from the pump to 308); a sensor (108) positioned along said flow path (Fig. 3), wherein said sensor is configured to monitor a parameter of a fluid flowing along said flow path (¶0030, ¶0038); and a second control circuit (204, 202, 304, ¶0029), wherein said second control circuit comprises a sensing and intelligent control circuit (204, 210); and a generator (206, 208, ¶0027, ¶0035) operably configured to supply power to an electrosurgical instrument (104, ¶0029); wherein said sensing and intelligent controls circuit (204 and 210) is configured to: receive the parameter from said sensor (¶0029); receive input from said situational awareness module (¶0041, ¶0026); evaluate the parameter (Fig. 5, ¶0027, ¶0029; and selectively transmit a signal to cause said generator to adjust the power supplied by said generator based on the parameter received from said sensor (¶0029, Fig. 5, ¶0043) and the input from said situational awareness module (¶0041, ¶0026), but it fails to disclose a first control circuit that comprises said situational awareness module and said situational awareness module receives data from a plurality of sources; wherein said pump and said motor and second control circuit are positioned within said housing.
However, El-Galley discloses a universal surgical system (Fig. 18) has a surgical hub (12) comprises a first control circuit (12, 14, 18, 19 in Fig. 1, Fig. 18) has awareness control module ( display 18, 19 and LEDS, Fig. 1-2, Fig. 19, ¶0107) can be connected with several resources (several surgical control units 21-21”’, Fig. 1, and 400 in Fig. 18) and wherein at least one unit surgical units can be a smoke evacuator system ( and a second control circuits, 21, 400, Fig. 18, ¶0078) and wherein each control system has a housing (case of 21 in Fig. 1 or case of 400 and the universal units has a housing as carriage 10 that carry all case of 21-21”’, Fig. 18)  so that second control circuit are positioned within said housing (evacuation system include vacuum and motor and switches, ¶0078).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Ward to include a housing and a first control circuit so that the system includes a first control circuit that comprises said situational awareness module and said situational awareness module receives data from a plurality of sources; wherein said pump and said motor and second control circuit are positioned within said housing as taught by El-Galley for the purpose of mounting all part element to the housing and connecting several surgical units to a single universal control hub that manage them all (El-Galley, abstract, ¶0003).
Re claim 10, Ward discloses wherein the parameter is selected from the following list of parameters: temperature, particulate concentration, aerosol percentage, and contamination percentage (temperature and/or aerosol percentage and/or particulate concentration that is smoke, ¶0032, Ward).
Re claim 11, Ward discloses wherein said second control circuit is configured to adjust the power supplied by said generator (¶0029, Ward) when the parameter comprises a particulate concentration that exceeds a threshold value to reduce the volume of smoke generated by the electrosurgical instrument (the energy waveform is adjusted to keep the smoke under the predetermined energy, ¶0041, ¶0031, Ward).
Re claim 12,  the modified Ward discloses a surgical hub (10, Fig. 1, El-Galley) that comprises said first control circuit and said situational awareness module (El-Galley, 18, 19, LEDS, Fig. 1-2, Fig. 18), and wherein said second control circuit is configured to determine the threshold value at a plurality of steps in a surgical procedure based on input from said situational awareness module (¶0026, ¶0041 of Ward).
Re claim 13, the modified Ward discloses a surgical hub (10, Fig. 1, El-Galley) that comprises said first control circuit and said situational awareness module El-Galley, 18, 19, LEDS, Fig. 1-2, Fig. 18), wherein said second control circuit is configured to determine an energy modality for said generator based on input from said situational awareness module (¶0026, abstract).
Re claim 15, Ward discloses a non-transitory computer readable medium storing computer readable instructions which (Fig. 1, Fig. 3) instruction in the control circuit (204,202, 304, abstract, ¶0029), when executed, cause a machine (Fig. 3, Fig. 5, abstract) to: communicably couple to a situational awareness module (software, ¶0028 and or indicters on the display, ¶0026); receive a user input corresponding to a user-requested power level (¶0029, setting the power by the input 116 of Fig. 1, ¶0026); transmit a signal corresponding to the user-requested power level to a generator for an electrosurgical instrument (¶0026); receive a parameter detected by a sensor (sensor 108, ¶0030, ¶0038), wherein the sensor is positioned along a flow path (308, 304) of a surgical evacuation system (302) and configured to monitor the parameter of a fluid flowing along the flow path (¶0030, ¶0038), and wherein the surgical evacuation system further comprises a pump (306) fluidically coupled to the flow path (Fig. 3) and a motor  operably coupled to the pump (the pump include a motor to rotated); and selectively override the user-requested power level supplied by the generator when the parameter exceeds a threshold value (¶0029, Fig. 5, as the control input requested a power on and/or power level and the sensor based control algorithm will override the power level as the value of the ratio of smoke is increases to lower these value ¶0041, ¶0029); and determine the threshold based on input from the situational awareness module (¶0041, ¶0028, ¶0026, the display and the indicators used to set up the threshold and when the rate sensed as it is below the threshold, this will allow the situational awareness module (display) to determine the threshold value), but it fails to disclose a control circuit comprising a situational awareness module.
However, El-Galley discloses a universal surgical system (Fig. 18) has a surgical hub (12) comprises a first control circuit (12, 14, 18, 19 in Fig. 1, Fig. 18) has awareness control module ( display 18, 19 and LEDS, Fig. 1-2, Fig. 19, ¶0107) can be connected with several resources (several surgical control units 21-21”’, Fig. 1, and 400 in Fig. 18) and wherein at least one unit surgical units can be a smoke evacuator system ( and a second control circuits, 21, 400, Fig. 18, ¶0078) and wherein each control system has a housing (case of 21 in Fig. 1 or case of 400 and the universal units has a housing as carriage 10 that carry all case of 21-21”’, Fig. 18)  so that second control circuit are positioned within said housing (evacuation system include vacuum and motor and switches, ¶0078).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Ward to include a control circuit so that the system includes control circuit comprising a situational awareness module as taught by El-Galley for the purpose of mounting all part element to the housing and connecting several surgical units to a single universal control hub that manage them all (El-Galley, abstract, ¶0003).
Re claim 16, Ward discloses wherein the parameter is selected from the following list of parameters: temperature, particulate concentration, aerosol percentage, and contamination percentage (temperature and/or aerosol percentage and/or particulate concentration that is smoke, ¶0032).
Re claim 17, Ward discloses wherein the computer readable instructions, when executed, cause the machine to adjust the power supplied by the generator (¶0029) when the parameter comprises a particulate concentration that exceeds the threshold value (the energy waveform is adjusted to keep the smoke under the predetermined energy, ¶0041, ¶0031).
Re claim 18, Ward discloses wherein the computer readable instructions, when executed, cause the machine to determine the threshold value at a plurality of steps in a surgical procedure based on input from said situational awareness module (¶0026, indicators, display, ¶0041).
Re claim 19, Ward discloses wherein the computer readable instructions, when executed, cause the machine to determine an energy modality for the generator based on input from said situational awareness module (¶0026, indicator and display, abstract).
Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of El-Galley and further in view of Sleister (US. 5,968,032).
Re claim 3, Ward fails to disclose wherein said second control circuit is configured to adjust a speed of said motor when the parameter comprises a particulate concentration that exceeds a threshold concentration.
However, Sleister disclose a surgical smoke evacuator (Fig. 1) wherein a sensor (22, 24) are in the flow path (38, 20, 44, 42, 36) that control the motor of the pump (12, Col. 2, lines 1-10) when the parameter comprises a particulate concentration that exceeds a threshold concentration (wherein the concentration on the material that block the filter will lead to increase the motor in step wise, every steps is a threshold, Col. 5 line 64 up to Col. 6, line 5, Col. 2, lines 1-10).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Ward so that said second control circuit is configured to adjust a speed of said motor when the parameter comprises a particulate concentration that exceeds a threshold concentration as taught by Sleister for the purpose of holding in the suction pressure at the same level (Sleister, Col. 2, lines 1-10).
Re claim 4, the modified Ward discloses wherein said second control circuit comprises a processor (212) and a memory (214) communicatively coupled to said processor (Fig. 3), wherein said memory stores instructions executable by said processor, and wherein said processor is in signal communication with said sensor and said motor (Fig. 3, ¶0028).
Claim 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of El-Galley and further in view of Brown, III et al. (US. 20170020462A1) (“Brown, III”).
Re claim 14, Ward discloses the energy modality corresponds to sensor that senses the tissue properties (¶0029), but it fails to disclose wherein the selected energy modality corresponds to a collagen-to-elastin ratio of tissue in said flow path.
However, Brown, III discloses a treatment method (Fig. 1) wherein the sensor is detecting a collagen-to-elastin ratio of tissue (¶0117).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Ward so the selected energy modality corresponds to a collagen-to-elastin ratio of tissue in said flow path as taught by Brown, III for the purpose of making a clinical treatment distinctions base on the tissue types (Brown, III, ¶0117).
Re claim 20, Ward discloses the energy modality corresponds to sensor that senses the tissue properties (¶0029), but it fails to disclose wherein the selected energy modality corresponds to a collagen-to-elastin ratio of tissue in said flow path.
However, Brown, III discloses a treatment method (Fig. 1) wherein the sensor is detecting a collagen-to-elastin ratio of tissue (¶0117).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Ward so the selected energy modality corresponds to a collagen-to-elastin ratio of tissue in said flow path as taught by Brown, III for the purpose of making a clinical treatment distinctions base on the tissue types (Brown, III, ¶0117).
Response to Arguments
Applicant’s arguments, see remark, filed 1/24/2022, with respect to newly added limitation  “first control circuit” and “ communicably couple to a control circuit comprising ” for claims 1, 9  to the rejection(s) of claim(s) 15 under 102 and claims 1, 9 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Ward in view of El-Galley.
Note: even though the system of Ward discloses a display unit, it fails to specifically disclose a first circuit control. However, the universal control circuit  of El-Galley (which is general used as a control hub for in the surgical setting)  works as a surgical hub with a master control circuit (a first control circuit) that communicate with several control units of surgical devices and connected to the  awareness module ( display and LEDS as in the rejection above). 
The applicant is asked to further define structurally the system and/or further link the awareness module to a function as in ¶0190, ¶0284 such that it is different than the applied art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAMZA A DARB/Examiner, Art Unit 3783       
/Lauren P Farrar/Primary Examiner, Art Unit 3783